718 S.E.2d 153 (2011)
STATE of North Carolina
v.
Nathaniel GOODE.
No. 399P11.
Supreme Court of North Carolina.
October 6, 2011.
Laura Edwards Parker, Assistant Attorney General, for State of North Carolina.
Nathaniel Goode, for Goode, Nathaniel.
Jeff Hunt, District Attorney, for State of North Carolina.

ORDER
Upon consideration of the petition filed by Defendant on the 15th of September 2011 in *154 this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 6th of October 2011."